

Execution Version


Supplement to the Collateral Agreement


SUPPLEMENT NO. 6 (this “Supplement”), dated as of January 7, 2019, to the
Collateral Agreement (First Lien) dated as of July 1, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among PRIME SECURITY SERVICES BORROWER, LLC (the “Borrower”), each
Subsidiary of the Borrower from time to time party thereto (each, a “Subsidiary
Loan Party”) and BARCLAYS BANK PLC, as collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).


A.Reference is made to the First Lien Credit Agreement, dated as of July 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Prime Security Services Holdings, LLC (“Holdings”),
the Borrower, the Lenders party thereto from time to time, Barclays Bank PLC, as
administrative agent, and the other parties thereto.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.


C.The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 5.10 of the Credit Agreement. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries of the Borrower
may become Subsidiary Loan Parties and Pledgors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. Each
of the undersigned Subsidiaries (each, a “New Subsidiary,” and collectively,
“the New Subsidiaries”) are executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Loan Party and a
Pledgor under the Collateral Agreement.


Accordingly, each of the New Subsidiaries agrees as follows:


SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, each of
the New Subsidiaries by their signatures below becomes a Subsidiary Loan Party
and a Pledgor under the Collateral Agreement with the same force and effect as
if originally named therein as a Subsidiary Loan Party and a Pledgor and each of
the New Subsidiaries hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party and a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct in all
material respects on and as of the date hereof. In furtherance of the foregoing,
each of the New Subsidiaries, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on each of all of the
New Subsidiaries’ right, title and interest in and to the Collateral (as defined
in the Collateral Agreement) of each of the New Subsidiaries. Each reference to
a “Subsidiary Loan Party” or a “Pledgor” in the Collateral Agreement shall be
deemed to include each of the






--------------------------------------------------------------------------------





New Subsidiaries (except as otherwise provided in clause (ii) of the definition
of Pledgor to the extent applicable). The Collateral Agreement is hereby
incorporated herein by reference.


SECTION 2. Each of the New Subsidiaries represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of each
of the New Subsidiaries. Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.


SECTION 4. Each of the New Subsidiaries hereby represents and warrants that, as
of the date hereof, (a) set forth on Schedule I attached hereto is a true and
correct schedule of any and all of (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Borrower, correctly sets
forth, to the knowledge of each of the New Subsidiaries) the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Stock and includes (i) all Equity Interests
pledged hereunder and (ii) the debt obligations and promissory notes or
instruments evidencing Indebtedness, in each case under this clause
(ii)pledged hereunder and in an aggregate principal amount in excess of
$10,000,000 now owned by each of the New Subsidiaries required to be pledged in
order to satisfy the Collateral and Guarantee Requirement or delivered pursuant
to Section 2.02(a) and 2.02(b) of the Collateral Agreement, (b) set forth on
Schedule II attached hereto is a list of any and all Intellectual Property now
owned by each of the New Subsidiaries consisting of Patents and Trademarks
applied for or registered with the United States Patent and Trademark Office and
Copyrights registered with the United States Copyright Office, (c) set forth on
Schedule III hereto is a list of all Commercial Tort Claims in excess of
$10,000,000 held by each of the New Subsidiaries, and (d) set forth under its
signature hereto is the true and correct legal name of each of the New
Subsidiaries, its jurisdiction of organization and the location of its chief
executive office.


SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF














--------------------------------------------------------------------------------





NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE
THE APPLICATION OF ANY OTHER LAW.


SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.


SECTION 9. Each of the New Subsidiaries agrees to reimburse the Collateral Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.


IN WITNESS WHEREOF, each of the New Subsidiaries has duly executed this
Supplement to the Collateral Agreement as of the day and year first above
written.


[Signature Page Follows]




























































--------------------------------------------------------------------------------





 
 
 
FIRE & SECURITY HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Fire & Security Holdings, LLC
 
 
 
Jurisdiction of Formation: Delaware
 
 
 
 
 
 
 
 
 
RED HAWK FIRE & SECURITY, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Fire & Security, LLC
 
 
 
Jurisdiction of Formation: Colorado
 
 
 
 
 
 
 
 
 
RED HAWK FIRE & SECURITY (NY), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Fire & Security (NY), LLC
 
 
 
Jurisdiction of Formation: New York









[Signature Page to Supplement to Collateral Agreement (First Lien)]




















--------------------------------------------------------------------------------






 
 
 
RED HAWK FIRE & SECURITY (CA), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Fire & Security (CA), LLC
 
 
 
Jurisdiction of Formation: California
 
 
 
 
 
 
 
 
 
RED HAWK SECURITY SYSTEMS, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Security Systems, LLC
 
 
 
Jurisdiction of Formation: Texas
 
 
 
 
 
 
 
 
 
TELE-TECTOR OF MARYLAND, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Tele-Tector of Maryland, INC.
 
 
 
Jurisdiction of Formation: Maryland















[Signature Page to Supplement to Collateral Agreement (First Lien)]












--------------------------------------------------------------------------------






 
 
 
RED HAWK FIRE & SECURITY (CHES), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Fire & Security (CHES), LLC
 
 
 
Jurisdiction of Formation: Delaware
 
 
 
 
 
 
 
 
 
ATCI COMMUNICATIONS, INC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: ATCi Communications, Inc.
 
 
 
Jurisdiction of Formation: Florida
 
 
 
 
 
 
 
 
 
FIRE SYSTEMS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Fire Systems International, Inc.
 
 
 
Jurisdiction of Formation: New York















[Signature Page to Supplement to Collateral Agreement (First Lien)]










--------------------------------------------------------------------------------




 
 
 
PRATT LANDRY ASSOCIATES, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Pratt Landry Associates, Inc.
 
 
 
Jurisdiction of Formation: Louisiana
 
 
 
 
 
 
 
 
 
CENTURY SPRINKLER HOLDINGS CORPORATION
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Century Sprinkler Holdings Corporation
 
 
 
Jurisdiction of Formation: Delaware
 
 
 
 
 
 
 
 
 
CHAIN ELECTRIC HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Chain Electric Holdings, Inc.
 
 
 
Jurisdiction of Formation: Delaware















[Signature Page to Supplement to Collateral Agreement (First Lien)]






--------------------------------------------------------------------------------





Schedule I to
Supplement No. 6 to the
Collateral Agreement
Pledged Stock; Pledged Debt
A.
Pledged Stock





Issuer




Record Owner




Certificate No.




Number and Class
Percentage of Outstanding Equity Interest Owned


Percentage (of Owned Equity Interests) Pledged
Red Hawk Fire & Security, LLC
Fire & Security Holdings, LLC


N/A


N/A


100%


100%
RED HAWK FIRE & SECURITY (NY), LLC
Red Hawk Fire & Security, LLC


N/A


N/A


100%


100%
RED HAWK FIRE & SECURITY (CA), LLC
Red Hawk Fire & Security, LLC


N/A


N/A


100%


100%
RED HAWK SECURITY SYSTEMS, LLC
Red Hawk Fire & Security, LLC


N/A


N/A


100%


100%
TELE-TECTOR OF MARYLAND, INC.
Red Hawk Fire & Security, LLC


8A
70 shares of common stock


100%


100%
Red Hawk Fire & Security (CHES), LLC
Red Hawk Fire & Security, LLC


N/A


N/A


74.16%


100%
Red Hawk Fire & Security (CHES), LLC
TELE-TECTOR OF MARYLAND, INC.


N/A


N/A


25.84%


100%
ATCi
Communicatin, Inc.
TELE-TECTOR OF MARYLAND, INC.


03
100 shares of common stock


100%


100%
FIRE SYSTEMS INTERNATIONAL, INC.
RED HAWK FIRE & SECURITY (NY), LLC


3


10 shares of common stock


100%


100%


Pratt Landry Associates, Inc.
RED HAWK FIRE & SECURITY (CA), LLC


3
2,800 shares of common stock


100%


100%
Century Sprinkler Holdings Corporation
RED HAWK SECURITY SYSTEMS, LLC


3
100 shares of common stock


100%


100%
Chain Electric Holdings, Inc.
RED HAWK SECURITY SYSTEMS, LLC


3
100 shares of common stock


100%


100%







--------------------------------------------------------------------------------





B.
Pledged Debt





None.






--------------------------------------------------------------------------------





Schedule II to Supplement No. 6 to the Collateral Agreement


Intellectual Property


A.    U.S. Federally Issued or Applied for Patents Owned by the New Subsidiaries


None.






--------------------------------------------------------------------------------





B.    U.S. Federally Registered Copyrights Owned by the New Subsidiaries


None.






--------------------------------------------------------------------------------





C.    U.S. Federally Registered or Applied for Trademarks Owned by the New
Subsidiaries




None.






--------------------------------------------------------------------------------





Schedule III to Supplement No. 6 to the Collateral Agreement


Commercial Tort Claims


None.


